Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As applicant pointed out in the remarks filed 7/25/22, the prior art of record, such as Koivunen (as applied in the Non-final rejection of 4/26/22), fails to show or suggest “the control unit being configured to search several drilling steps further for each drilling unit, and based on that, being configured to produce several possible drilling sequence scenarios each of which defines a different drilling order, drilling unit selection and transfers of the drilling units between neighboring drill holes,”
“wherein the control unit is provided with at least one data element including pre- determined rules for defining cost values for several possible actions of the drilling steps,” and “the control unit being configured to detect actions required by the drilling steps of the searched drilling sequence scenarios and is configured to calculate total costs for the searched drilling sequence scenarios based on the pre-determined rules”.  As such, the claims are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678